                    Case 1:18-cr-03475-WJ Document 7 Filed 01/07/19 Page 1 of 1




                                      CLERK’S MINUTE SHEET
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                 Before the Honorable Karen B. Molzen

                                             Initial Appearance

Case Number:        CR 18-3475 WJ                     UNITED STATES vs. Dunsworth

Hearing Date:       1/7/2019                          Time In and Out:         9:52-9:58 / 6 min

Clerk:              E. Romero                         Courtroom:               Rio Grande

Defendant:          Robert Dunsworth                  Defendant’s Counsel:     Alonzo Padilla – Duty FPD

AUSA                Joseph Spindle                    Pretrial/Probation:      Sandra Day

Interpreter:        N/A
Initial Appearance
☐      Defendant sworn

☒      Defendant received a copy of charging document

☒      Court advises defendant(s) of possible penalties and all constitutional rights

☒      Defendant wants Court appointed counsel

☒      Government moves to detain                      ☐      Government does not recommend detention

☒      Set for Arraignment/Detention Hearing          on January 8, 2019            @ 9:30 am
Preliminary/Show Cause/Identity
☐      Defendant

☐      Court finds probable cause                      ☐      Court does not find probable cause
Custody Status
☐      Defendant waives detention hearing

☒      Defendant detained pending hearing

☐      Conditions
Other
☐      Matter referred to      for final revocation hearing

☐
